Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended December Year-to-Date December 2009 2008 % Change 2009 2008 % Change Consolidated – Operating Revenues $ 3,510 $ 3,802 -7.7 % $ 15,743 $ 17,127 -8.1 % Earnings Before Income Taxes 336 279 20.3 % 2,608 2,722 -4.2 % Net Income Available to Common 251 186 35.1 % 1,645 1,742 -5.5 % Alabama Power – Operating Revenues $ 1,231 $ 1,405 -12.5 % $ 5,529 $ 6,077 -9.0 % Earnings Before Income Taxes 135 135 -0.7 % 1,093 1,023 6.8 % Net Income Available to Common 86 81 4.8 % 670 616 8.7 % Georgia Power – Operating Revenues $ 1,725 $ 1,792 -3.7 % $ 7,692 $ 8,412 -8.6 % Earnings Before Income Taxes 150 116 30.3 % 1,241 1,408 -11.8 % Net Income Available to Common 114 77 48.1 % 814 903 -9.8 % Gulf Power – Operating Revenues $ 299 $ 304 -1.6 % $ 1,302 $ 1,387 -6.1 % Earnings Before Income Taxes 30 20 41.0 % 170 158 7.4 % Net Income Available to Common 21 14 46.5 % 111 98 13.1 % Mississippi Power – Operating Revenues $ 263 $ 292 -9.7 % $ 1,149 $ 1,257 -8.5 % Earnings Before Income Taxes 15 16 -6.3 % 137 136 0.6 % Net Income Available to Common 10 10 6.3 % 85 86 -1.2 % Southern Power – Operating Revenues $ 202 $ 266 -24.2 % $ 947 $ 1,314 -27.9 % Earnings Before Income Taxes 37 34 7.2 % 242 237 2.1 % Net Income Available to Common 30 20 47.0 % 156 144 8.2 % Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-K.
